Case 1:20-cv-09227-GBD Document 31 Filed 06/17/21 Page 1 of 1

BOND £aiey

encores 600 Thitd Avenue, 22nd Floor | New York, NY 10016-1915 | bsk.com

 

pec

MICHAEL COLLINS
mcollins@bsk.com

P: 646.253.2318

F; 646.253.2301

 

 

3 SOE M RESO OITIERS

 

    

Jane 17, 2021

VIA ELECTRONIC CASEFILING = {JUN 2 1 707 so ORDERED

Hon. George B. Daniels The status conference is adjourned from
United States District Judge June 3, 2021 to August 11, 2021 at 9:45 a.m.
Southern District of New York Hee. Od .

500 Pearl Street, Room 1310 Wl, OD 2 2794 1 Ke

New York, New York 10007-1312, VEPs oF

Re: Amy Cohen y. College of Mount Saint Vincent, et al
Case No. 1:20-cv-09227-GBD

Dear Judge Daniels:

We represent Defendants College of Mount Saint Vincent (““CMSV”) and Katie Gebhard
(“Ms. Gebhard”) in the above-referenced action. We write on behalf of both sides in this matter
based on communications from your chambers. A status conference is scheduled for June 23, 2021.
The parties have conferred and they do not believe there are any issues requiring your Honor’s
attention.

Defendants intend to file a letter motion seeking to seal Plaintiff's original complaint. That
pleading contains certain mistaken factual allegations concerning Defendant Gebhard that are
harmful to her reputation and which could adversely impact her future ability to work in college
athletics and coaching. Plaintiff's counsel has no opposition to Defendant making that application.

As there are no outstanding issues between the Parties, please adjourn the June 23, 2021
status conference to a date convenient to the Court.

Thank you for your consideration.
Respectfully Submitted,
BOND, SCHOENECK & KING, PLLC MARK DAVID SHIRIAN P.C.

HfeflF (bhi, /s/ Mark D. Shirian

Mark D. Shirian
Michael Collins

12645850.1 6/17/2021

 

Attorneys At Law | A Professional Limited Liability Company

 
